Order filed May 22, 2012




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00941-CV
                                   ____________

                    HECTOR GAINES BARKLEY, III, Appellant

                                           V.

           TEXAS WINDSTORM INSURANCE ASSOCIATION, Appellee


                      On Appeal from the 122nd District Court
                             Galveston County, Texas
                       Trial Court Cause No. 10-CV-3087A


                                      ORDER

       Appellant=s brief was due April 23, 2012. No brief or motion for extension of time
has been filed.

       Unless appellant submits his brief to the clerk of this court on or before June 22,
2012, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                         PER CURIAM